DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 19, 2021 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-3, 5, 7, 8, 17-19 and 22 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2014/0140653), of record in the IDS, hereinafter “Brown”.

Regarding claim 1, Brown discloses an optical device (see Figs. 2, 6, 7 and 19), comprising:
a plurality of waveguides (101 and 102) formed over one another in a vertical direction and having formed thereon respective diffraction gratings (DIGI), wherein the respective diffraction gratings are configured to diffract visible light (1000) incident thereon into respective waveguides, such that the visible light diffracted into the respective waveguides propagates therewithin (para. [0136]),
wherein the respective diffraction gratings (DIGI-I1 and DIGI-I2) overlap one another when viewed in the vertical direction (see Figs. 2, 6, 7 and 19),
wherein the respective diffraction gratings are configured to diffract the visible light having the same color of one of blue, green and red colors (see Fig. 19 and para. [0156]) incident on the respective waveguides within respective field of views (FOVs) (see Figs. 6-7 and paras. [0136, 0142 and 0145]) into the respective waveguides with respect to layer normal directions of the respective waveguides (see Figs. 2, 6, 7 and 19), and wherein the respective FOVs are such that the plurality of waveguides are configured to diffract the visible light within a combined 
wherein the plurality of waveguides includes:
a first waveguide (101/150) having formed thereon a first diffraction grating (DIGI-I1) configured to diffract the visible light incident thereon within a first FOV (e.g., -U°, Fig. 6) while transmitting therethrough the visible light within a second FOV (e.g., +U°, Figs. 6-7) different from the first FOV (paras. [0136, 0142 and 0145]), and
a second waveguide (102/151/160) having formed thereon a second diffraction grating (DIGI-I2) configured to diffract the visible light transmitted through the first diffraction grating (DIGI-I1) and incident thereon within the second FOV (see Figs. 2, 6, 7 and 19 and paras. [0136, 0142 and 0145]).

Regarding claim 2, Brown discloses wherein the waveguides are formed of a material whose refractive index is smaller than an effective refractive index of the respective diffraction gratings, such that the visible light diffracted into the respective waveguides propagates therewithin under total internal reflection (see Figs. 2, 6, 7 and 19 and paras. [0005, 0136, 0142 and 0145]).

Regarding claim 3, Brown discloses wherein the plurality of waveguides are in a stacked arrangement and are configured to propagate the visible light in substantially parallel directions under total internal reflection (see Figs. 2, 6, 7 and 19 and para. [0005]).

claim 5, Brown discloses wherein different ones of the respective FOVs do not overlap by more than 20% on the basis of a sum of the different ones of the respective FOVs (see Figs. 6-7 and paras. [0136, 0142 and 0145]).

Regarding claim 7, Brown discloses wherein the first and second diffraction gratings have different periods and are configured to diffract visible light having different wavelengths while having the same color (see Fig. 19 and paras. [0156 and 0243]).

Regarding claim 8, Brown discloses wherein the first and second diffraction gratings have substantially the same period and are configured to diffract visible light having substantially the same wavelength (see Fig. 19 and paras. [0156 and 0243]).

Regarding claim 17, Brown discloses an optical system (see Figs. 2, 6, 7 and 19), comprising:
a first waveguide (101/150) having formed thereon a first diffraction grating (DIGI-I1), the first diffraction grating having a first period and configured to diffract visible light having a first color that is incident on the first waveguide within a first field of view (FOV) (e.g., -U°, Fig. 6) (paras. [0136, 0142, 0145, 0156 and 0243]), while transmitting therethrough the visible light within a second FOV (e.g., +U°, Figs. 6-7) different from the first FOV (see Figs. 2, 6, 7 and 19); and
a second waveguide (102/151/160) having formed thereon a second diffraction grating (DIGI-I2), the second diffraction grating having a second period and configured to diffract the visible light having the first color that is transmitted through the first diffraction grating and 
wherein the first and second waveguides (101 and 102) are formed over one another in a vertical direction (see Figs. 2, 6, 7 and 19),
wherein the first and second diffraction gratings (DIGI-I1 and DIGI-I2) overlap one another when viewed in the vertical direction (see Figs. 2, 6, 7 and 19) and are configured to diffract the light having the first color within respective FOVs into the respective waveguides with respect to layer normal directions of the respective waveguides (see Figs. 2, 6, 7 and 19 and para. [0156]), and wherein the respective FOVs are such that the first and second diffraction gratings are configured to diffract the visible light having the first color of one of blue, green and red colors (see Fig. 19 and para. [0156]) within a combined FOV that is continuous and greater than each of the first and second FOVs (see Figs. 6-7 and paras. [0136, 0142 and 0145]).

Regarding claim 18, Brown discloses wherein the first waveguide and the second waveguide are in a stacked configuration, wherein the first waveguide is configured to receive the light having the first color prior to the second waveguide (see Figs. 2, 6, 7 and 19 and para. [0156]), wherein the first period is shorter than the second period (para. [0243]).

Regarding claim 19, Brown discloses wherein the second diffraction grating is configured to diffract the light having the first color within the second FOV after substantially transmitting through the first diffraction grating without substantially diffracting (see Figs. 2, 6, 7 and 19 and para. [0156]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0140653), as applied to claim 17 above, and further in view of Weng et al. (US 2017/0373459), of record, hereinafter “Weng”.

Regarding claim 22, Brown discloses wherein each of the first and second diffraction gratings comprises a liquid crystal layer (paras. [0005-0006]), but fails to explicitly disclose wherein each of the first and second diffraction gratings comprises a cholesteric liquid crystal (CLC) layer.
However, Weng discloses an optical system (see Fig. 1), wherein each of first and second diffraction gratings comprises a CLC layer (104; paras. [0032 and 0034]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896